DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claims 4 and 6-8, claims 4 and 6-8 recites the limitation "the steel".  There is insufficient antecedent basis for this limitation in the claim (there is antecedent basis for “the ferritic stainless steel”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al. (JP 3995978 B2 machine translation and original for tables), hereinafter Takeshi.

Regarding claim 1, Takeshi teaches a ferritic stainless steel (Claim 2) of the composition shown in the below table by mass %, where the Si, N and Mn values of example 5 calculate in expression 1 to 0.63 (which meets the expression requirements; Table 1; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I


Table 

Cl. 1
Cls. 1 & 2, [0018]+
Tbl. 1 Ex. 5 [0022]; Cl. 1^
Rationale to Optimize


Takeshi
C
0.003-0.020
0-0.10
0.012
[0008]; sufficient to provide high temperature strength, limited to avoid decreasing corrosion & oxidation resistance, workability & toughness
Si
0.05-0.60
0.02-3.0
0.55
[0009]; sufficient to improve steam oxidation resistance, limited to avoid deteriorating workability and toughness
Mn
0.05-0.30
0.02-2.0
0.18
[0010]; sufficient to improve high temperature oxidation, limited to avoid adverse effect on workability and weldability
P
0-0.040
0-0.04
* 0-0.04
[0018]; limited to ensure higher level of workability and toughness
S
0-0.020
0-0.03
* 0-0.03

Cr
17.0-22.0
8.0-35.0
18.95
[0012]; sufficient to stabilize ferrite phase and improve steam oxidation resistance; limited to avoid deteriorating workability and low temperature toughness
Ni
0.20-0.80
0-1.0
0.34
[0011]; sufficient to stabilize austenite phase; limited to avoid workability deterioration
Al
0.001-0.015
0.01-6.0
0.03$
[0013]; sufficient to improve steam oxidation resistance, limited to avoid decrease in workability and toughness

0.01-0.10
0.01-4.0
0.10
[0017]; sufficient to improve high temperature strength; limited to avoid decrease in hot workability, workability and toughness
Cu
0.30-0.80
0.01-4.0
0.40

Nb
0.25-0.60
0.01-1.0
0.40
[0016]; sufficient to improve high temperature strength and thermal fatigue characteristics, limited to avoid decrease in toughness
N
0-0.020
0-0.10
0.012
[0014]; sufficient to improve high temperature strength; limited to avoid decreasing corrosion & oxidation resistance, workability & toughness
Fe & inevitable impurities
balance
balance
balance
N/A (balance)

+Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I), these are all result effective variables and the motivation to optimize is shown in the far right column above (MPEP 2144.05 II. B),

^A prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I,

*[0018] P and S are general impurities desirable at 0-0.04% and 0-0.03% respectively and claim 1 teaches the balance of the ferritic steel is inevitable impurities (including P and S per [0018]),

$Al is known to be a result effective variable, and [0013] teaches it would have been obvious to optimize this to within the claimed range in order to reduce a decrease in workability and toughness of the steel (MPEP 2144.05 II. B).

Regarding claim 2, Takeshi teaches each claim limitation of claim 1, as discussed above and further teaches the ferritic stainless steel (Cl. 1) comprises W at 0.01-4.0% ([0017]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  The amount of W is a result effective variable and the motivation to optimize is to provide sufficient W to improve high temperature strength; limited to avoid decrease in hot workability, workability and toughness ([0017]; (MPEP 2144.05 II. B)).

Regarding claims 3 and 5, Takeshi teaches each claim limitation of claims 1 and 2, as discussed above and further teaches one or more of REM or Ca at 0.001-0.10% ([0015]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  The amount of REM and/or Ca are result effective variables and the motivation to optimize is to provide sufficient material to improve steam oxidation resistance and scale adhesion and limited to avoid decrease in the workability of the steel ([0015]; (MPEP 2144.05 II. B)).

Regarding claims 4 and 6-8, Takeshi teaches each claim limitation of claims 1, 2, 3 and 5, as discussed above and further teaches the ferritic stainless steel has excellent brazeability to facility manufacture of heat exchangers ([0004]; i.e. the ferritic stainless steel is suitable for a heat exchanger (collector) that can be formed by brazing), specifically as a heat joint).  Further regarding “suitable for a heat collector or an exhaust gas recirculation cooler having at least one joint part formed by using a brazing method”, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07).  In this case, the ferritic stainless steel is taught to have excellent brazeability to facility the manufacture of heat exchangers ([0004]); therefore, absent an objective showing to the contrary, it is suitable for the “suitable for a heat collector or an exhaust gas recirculation cooler having at least one joint part formed by using a brazing method”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784